Citation Nr: 1739130	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  15-03 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a right knee condition.

3. Entitlement to service connection for a left knee condition.

4. Entitlement to service connection for a right foot injury.

5. Entitlement to service connection for a left foot injury.

6. Entitlement to service connection for a right ankle injury.

7. Entitlement to service connection for a left ankle injury.

8. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from April 1963 to April 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2017, a videoconference hearing was held before the undersigned; a transcript is of record.

The Board has re-characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, and depression, to make clear that the issue before the Board is entitlement to a psychiatric disability, regardless of the particular diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a right foot injury, a left foot injury, and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, the evidence establishes bilateral hearing loss resulted from acoustic trauma in service.

2. Resolving reasonable doubt in the Veteran's favor, the evidence establishes a right knee condition is attributable to service.

3. Resolving reasonable doubt in the Veteran's favor, the evidence establishes a left knee condition is attributable to service.

4. The Veteran has not been diagnosed as having a right ankle disability.

5. The Veteran has not been diagnosed as having a left ankle disability.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2. Service connection for a right knee condition is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. Service connection for a left knee condition is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4. Service connection for a right ankle injury is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5. Service connection for a left ankle injury is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein with respect to the claims for service connection for bilateral hearing loss, a right knee condition, and a left knee condition, no further discussion of the VCAA is required with respect to those claims.

The notice requirements have been met with regard to the claims for service connection for right and left ankle injuries.  An April 2013 letter notified the Veteran of the information needed to substantiate and complete his claims for service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of the issues, the notice was timely.

VA has satisfied the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The service treatment records and post-service treatment records have been obtained.  A VA examination was obtained and is adequate to decide the claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the June 2017 Board hearing, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims and evidence that could assist the Veteran in substantiating the claims.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When a chronic condition (e.g., sensorineural hearing loss and arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  38 C.F.R. § 3.303(b).  Certain chronic diseases (e.g., sensorineural hearing loss and arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

I. Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss due to acoustic trauma incurred in-service.  Specifically, he testified he was exposed to noise from airplanes as a parachutist during service.  See June 2017 Board Hearing Transcript, pp. 5.  He further reported that before and after service, he worked in an office environment, so his only noise exposure was during his military service.  Id. at 7.

The Veteran underwent a VA audiological evaluation in November 2012.  The examiner diagnosed bilateral sensorineural hearing loss.  Review of this report indicates that the Veteran has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  The examiner noted that examinations from enlistment and separation revealed normal hearing bilaterally for all frequencies tested.  Based on the Veteran's normal hearing at separation, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection.).  Because the VA examiner's opinion is based solely upon the absence of documented hearing loss upon separation, the Board finds the opinion to be of little probative value.  See id.; Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The Veteran also submitted private audiology records.  In a February 2013 progress note, the audiologist noted the Veteran had hearing loss that was as likely as not a result of noise exposure during service.  The audiologist noted the Veteran had occupational noise exposure during service in the form of heavy propeller transport noise.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for bilateral hearing loss.  In summary, the Veteran currently has bilateral hearing loss, and he had acoustic trauma in service.  As to the remaining element, the Board finds that the evidence is in relative equipoise.  As such, the Board grants the benefits sought.

II. 
Right and Left Knee Conditions

The Veteran contends he has right and left knee conditions due to service, specifically related to his work as a paratrooper during service.  See June 2017 Board Hearing Transcript, pp. 23.  His Certificate of Release or Discharge from Active Duty (Form DD 214) shows his military occupational specialty was light weapons infantry, and that he received the parachutist badge.

On April 2013 VA examination, the examiner noted the Veteran had bilateral moderate osteoarthritis, status post bilateral total knee arthroplasties.  During the examination, the Veteran reported knee swelling during basic training, and a diagnosis of arthritis in the 1990s.

In January 2014 private medical records, an orthopedist stated after briefly reviewing the Veteran's medical records, it was his opinion that due to the Veteran's history of multiple parachute jumps and protracted history of foot pain and limping, his degenerative knee disease was directly and causally related to his military service.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for right and left knee conditions.  In summary, the Veteran currently has right and left knee conditions, and his DD 214 confirms he received the parachutist badge.  As to the remaining element, the Board finds that the evidence is in relative equipoise.  As such, the Board grants the benefits sought.

III. Right and Left Ankle Injuries

The Veteran contends he has right and left ankle injuries due to service.  Specifically, he testified that he believed his ankle problems were related to his foot problems, from being given boots that were too small during service and having to wear insoles.  See June 2017 Board Hearing Transcript, pp. 17-19.

On April 2013 VA examination, the Veteran reported swelling in both ankles during boot camp, and occasional pain in both ankles.  The examiner noted an orthopedic examination was normal, and declined to diagnose a right or left ankle disability.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Veteran has not submitted any medical evidence that shows he has a diagnosed right or left ankle disability.  The April 2013 VA examiner specifically stated the Veteran did not have a right or left ankle disability.  Although the Veteran is competent to discuss symptoms, he is not competent to provide statements regarding the diagnosis of any such disability.  To the extent the Veteran contends he has right and left ankle pain, generally, pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Brammer, 3 Vet. App. at 225.

Here, because there is no diagnosis of a right and left ankle, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The competent evidence is against a finding of a right or left ankle disability at any time relevant to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a right knee condition is granted.

Service connection for a left knee condition is granted.

Service connection for a right ankle injury is denied.

Service connection for a left ankle injury is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran had a VA examination for his claimed right and left foot injuries in April 2013.  However, the examiner did not comment on the Veteran's contentions that the disabilities were due to his serving as a paratrooper.  Therefore, an addendum etiological opinion is needed.

Moreover, the Veteran contends he has PTSD due to service.  The AOJ should attempt to develop the Veteran's stressors discussed during his June 2017 Board hearing.  An examination is also needed as to the etiology of his generalized anxiety disorder and depression.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the right and left foot injuries and acquired psychiatric disorder on appeal; this specifically includes treatment records from the Orlando VA Medical Center from March 2014 to the present.

2. Given the additional information the Veteran has provided, undertake appropriate development to try and verify his alleged stressors that he cites as the reasons he has PTSD.  The Board specifically calls attention to the Veteran's June 2017 testimony at the Board videoconference hearing.

3. After completing directive (1), the AOJ should return the claims file to the April 2013 VA examiner for an addendum opinion regarding the nature, extent and etiology of the Veteran's right and left foot disabilities.  Based on the record, the examiner should provide responses to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right and/or left foot disabilities are related to service?  It is requested that the rationale for this opinion include some discussion of the Veteran's testimony that they are due to his duties as a paratrooper during service.

Detailed reasons for all opinions should be provided.

4. After completing directives (1)-(2), the AOJ should schedule the Veteran for a VA mental disorders examination by a qualified medical professional to determine the nature, extent and etiology of any acquired psychiatric disorder, to include generalized anxiety disorder and depression, as well as PTSD.  The examiner should identify all acquired psychiatric disorders.  The examiner should provide responses to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has an acquired psychiatric disorder that is related to service?

If PTSD is diagnosed, the examiner should detail the stressor or stressors that led to this disability. 

Detailed reasons for all opinions should be provided.

5. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

6. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


